Title: From George Washington to Goose Van Schaick, 28 August 1780
From: Washington, George
To: Van Schaick, Goose


                        
                            Sir,
                            Hd Qrs Augt 28th 1780
                        
                        I yesterday received your letter of the 21st. The ravages committed on the frontier are lamentable in every
                            point of view; but until the states will adopt the policy of having an army instead of the semblance of one, we must
                            expect to submit to similar depredations, and evils still worse.
                        Some change having happened in the general prospects of the campaign, I am induced to order Col. Malcolm with
                            the levies under his command to proceed to the frontier—One of the objects for sending him will be to relieve the garrison
                            of Fort Schuyler. You will therefore put your regiment under marching orders and when the relief arrives will march it to
                            join the army. I have left the final arrangements in this matter to Governor Clinton to whose instructions you will be
                            pleased to conform. I am Sir Your most Obedt & humble servant


                    